DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-2 have been examined in this application. This communication is the first action on the merits. 

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1:
Claim 1 recites “A method…” (i.e. a process), and Claim 2 recites “A computer system…” (i.e. a machine or apparatus). These claims fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Independent claims 1 and 2 recite limitations for modifying per-parcel stormwater utility fees for parcels in a municipality by: collecting parcel size data for parcels in a municipality; sending/receiving said parcel size data; generating an estimate of municipality average impervious surface area using said parcel size data by: determining an initial Curve Number for each parcel of a plurality of parcels in said parcel size data, determining an expanded range of Curve Number values for said plurality of parcels in said parcel size data by interpolating parcel area, impervious surface area, and impervious percentage of said initial Curve Numbers, determining a relationship of Curve Number to lot size for said plurality of parcels, performing linear regression analysis of data indicating said relationship of Curve Number to lot size for said plurality of parcels, and establishing a customized stormwater unit equal to a product of Curve Number and Lot Size for said plurality of parcels; generating a per-parcel stormwater utility fee based on the estimate of municipality average impervious surface area by: summing the established, customized stormwater units for each parcel of said plurality of parcels and dividing a total target revenue by said sum of stormwater units for said plurality of parcels; calculating at least one of (i) a total stormwater utility fee revenue based on a total number of stormwater units for parcels in said municipality and an established rate, and (ii) a rate based on said total number of stormwater units for parcels in said municipality and a target total stormwater utility fee revenue; monitoring each of said parcels for implementation of a stormwater mitigation product; and upon detection that said one of said parcels of said plurality of parcels has implemented a stormwater mitigation product, generating an updated per-parcel stormwater utility fee associated with said one of said parcels. These limitations of independent claims 1 and 2 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The processes recited by claims 1 and 2 above amount to concepts for collecting data on parcel sizes, performing calculations to generate estimate impervious surface area and generate a utility fee, and calculating stormwater utility fee revenue or rates for each of the parcels, which are concepts relating to commercial interactions (e.g. generating a utility fee and revenue based on parcel data and calculations) and fundamental economic practices (e.g. price determinations for utilities). Because the claims recite processes that amount to commercial interactions and fundamental economic practices, they fall into the “certain methods of organizing human activity” category of abstract ideas. See MPEP 2106.04(a)(2)(II). Additionally, the claims recite a series of mathematical calculations used for generating an estimate of municipality impervious surface area, generating a per-parcel stormwater fee, and calculating total stormwater utility fee revenue or rates. Therefore, because the claims also recite a series of mathematical calculations based on collected information, the limitations related to performing calculations also fall into the “mathematical concepts” category of abstract ideas. See MPEP 2106.04(a)(2) specifying that “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas).” As the claims are identified to fall under multiple abstract idea groupings, “the examiner should consider the limitations together as a single abstract idea for Step 2A Prong Two and Step 2B (if necessary) rather than as a plurality of separate abstract ideas to be analyzed individually” as specified in MPEP 2106.04. Also see, MPEP 2106.04(a) specifying “examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.” Therefore, the examiner treats the limitations above together as a single abstract idea for the purposes of the following further analysis under Step 2A Prong Two and Step 2B. 
Step 2A Prong Two: 
The additional elements do not integrate the judicial exception (i.e. abstract idea) into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. collecting and analyzing parcel data in order to calculate and update a stormwater utility fee for parcels) using generic computer components (i.e. one or more data storage devices, a processor, a remote stormwater utility computing device, an interactive electronic page, and a computer of claim 1; and a computer system comprising a data storage device and a processor, a remote stormwater utility device, and a computer of claim 2). The use of the data storage device for collecting parcel information from a remote publicly available data source, the transmission of an interactive electronic page used by a remote stormwater utility computing device, and monitoring a computer associated with a parcel to detect implementation of a stormwater mitigation product uses these generic computers in their ordinary capacity to receive, transmit, and store data. Further, the “monitor” step by the processor requires nothing more than receiving/collecting data, which is a basic function of any generic computer. The output of an interactive electronic page through a remote stormwater utility computing device merely applies the abstract idea using a generic interactive electronic page (i.e. a user interface or GUI) and at best generally links the abstract idea to a particular computer environment. As per MPEP 2106.05(f) the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” Performing the abstract idea in a distributed manner (e.g. collecting data from one component to perform the abstract idea on a processor, and outputting the results on an electronic page on another device) merely requires basic communication between computers and does not infer eligibility under § 101 or integrate the judicial exception (i.e. abstract idea) into a practical application. Therefore, the claims do not recite anything that integrates the abstract idea into a practical application. 
Step 2B:
Claims 1 and 2 do not recite anything that amounts to significantly more than the abstract idea, whether the additional elements are considered alone or in an ordered combination because the claims recite mere instructions to apply the abstract idea (i.e. collecting and analyzing parcel data in order to calculate and update a stormwater utility fee for parcels) using generic computer components (i.e. one or more data storage devices, a processor, a remote stormwater utility computing device, an interactive electronic page, and a computer of claim 1; and a computer system comprising a data storage device and a processor, a remote stormwater utility device, and a computer of claim 2). The use of the data storage device for collecting parcel information from a remote publicly available data source and transmission of an interactive electronic page used by a remote stormwater utility computing device uses these generic computers/computer components in their ordinary capacity to receive, transmit, and store data. Further, the “monitor” step by the processor requires nothing more than receiving/collecting data, which is a basic function of any generic computer. The output of an interactive electronic page through a remote stormwater utility computing device merely applies the abstract idea using a generic interactive electronic page (i.e. a user interface or GUI) and at best generally links the abstract idea to a particular computer environment. Performing the abstract idea in a distributed manner (e.g. collecting data from one component to perform the abstract idea on a processor, and outputting the results on an electronic page on another device) does not add anything of significance as it merely requires simple communication between computers. The courts have additionally recognized that the functions of “receiving or transmitting data over a network, e.g. using the Internet to gather data” (see MPEP 2106.05(d)(II) citing Symantec; TLI Communications LLC; OIP Techs. and buySAFE, Inc. v. Google) and “storing and retrieving information in memory” (see MPEP 2106.05(d)(II) citing Versata and OIP Techs.) are well-understood, routine, and convention activities performed by generic computer components. Considering the above additional elements in an ordered combination does not change the analysis above as it does not add anything significant to the claims, or otherwise amount to significantly more than the abstract idea. 
Therefore, claims 1 and 2 are ineligible under § 101. 



Novelty/Non-Obviousness
Claims 1 and 2 are novel and nonobvious over the prior art because: 
US 20060262963 A1 to Navulur teaches a method for determining a parcel-based fee for water runoff (Navulur: ¶ 0004), including collecting data from a public source that includes parcel size information (Navulur: ¶ 0025, ¶ 0029, Fig. 3) and analyzing the received data by an image processor (Navulur: ¶ 0025). Navulur further teaches estimating impervious surface area on a per-parcel basis (Navulur: ¶ 0024; also ¶ 0015, ¶ 0029, ¶ 0030) and a per-parcel stormwater utility fee using the impervious surface area per parcel (Navulur: ¶ 0024, ¶ 0015-0016). “EPA” (NPL Reference U of current PTO-892) teaches estimating a municipality average impervious surface area using parcel size information (EPA: Pgs. 2-5). US 6868391 B1 to Hultgren teaches presenting a customer’s determined utility fee on a computer via an interface (Hultgren: Col. 14: 12-27), which in view of the disclosures of Navulur and EPA above would be reasonably applied to the display in an interface of per-parcel stormwater utility fees. 
However, Navulur, “EPA”, and Hultgren fail to explicitly teach several aspects of the claimed invention, including: 1) determining an initial curve number for the plurality of parcels, 2) determining an expanded range of curve number values for the plurality of parcels by interpolating parcel area, impervious surface area, and impervious percentage of the initial curve numbers, 3) determining a relationship of curve number to lot size for the parcels, 4) performing linear regression analysis of data indicating the relationship of curve number to lot size, 5) establishing a customized stormwater unit as a product of control number and lot size for the parcels, then summing the customized stormwater units for the parcels and dividing a total target revenue by the sum of the stormwater units for the parcels, and 6) transmitting an interactive electronic page to a remote stormwater utility computing device for calculating (i) a total stormwater utility fee revenue or (ii) a rate based on the total number of stormwater units and a target total stormwater utility fee revenue. 
Regarding element “1” above, Applicant admits in the specification (pgs. 10-11) that TR-55 SCS Runoff values, which include established curve numbers for different residential parcel sizes (see pg. 11 of applicant’s specification showing curve number increases as parcel size decreases) are well-known by those in the art. 
Regarding elements “3” and “4”, “Gladstone” (NPL reference V of current PTO-892) teaches a relationship via linear regression equations between two stormwater values including parcel size and impervious surface area (Gladstone: Pgs. 2-3, and Pg. 9 showing Appendix A.1: Regression Equations showing relationship between the variable ‘x’ which is parcel size and a curve number (slope of the linear equation in this case), which estimates ‘y’ impervious square feet), which would have suggested a relationship between known values of curve number and parcel size. 
Regarding element “5” above, “Charleston County” (NPL Reference W of current PTO-892) teaches that a product of a customized ERU ratio and a lot size would determine a customized ERU number for properties based on a product of lot size and the determined “Control number”, (Charleston County: Pgs. 2-4) and Gladstone further teaches summing the ERUs of all lots (Gladstone: Pg. 3 part D “total ERU calculation”, which as per above, are customized units) and dividing the total target revenue by the total ERUs, i.e. sum of storm water units, to determine the yearly rate expressed a dollar amount per ERU (Gladstone: Pg. 4).
Regarding element “6” above, “Gladstone” further teaches a summing the ERUs of all lots for a municipality (Gladstone: Pg. 3 part D “total ERU calculation”, which as per above, are customized units) and dividing the total target revenue by the total ERUs, i.e. sum of storm water units, to determine the yearly rate expressed a dollar amount per ERU (Gladstone: Pg. 4) and US 20160275633 A1 to Gitt teaches an electronic interface page for generating and presenting utility rates (Gitt: ¶ 0057-0059, ¶ 0072, ¶ 0098, ¶ 0115, ¶ 0130-0132, ¶ 0135 showing calculating various utility costs and displaying to user interface), which in combination would suggest the interactive electronic page of element “6”. 
However, even when all of the references above are considered in combination, they would not have been obvious to combine, in any order, such that they teach exactly as claimed, “determining by the processor an expanded range of Curve Number values for said plurality of parcels in said parcel size data by interpolating parcel area, impervious surface area, and impervious percentage of said initial Curve Numbers.” Furthermore, while Gladstone suggests determining a relationship of two stormwater values and linear regression analysis of data indicating the relationship of the values, it would not have been obvious to then combine the current combination of references (Navulur, EPA, Hultgren, Gladstone) with further teachings from the “EPA” and “Charleston County” references such that one of ordinary skill in the art would have arrived at a process where all of: a relationship of curve number to lot size is determined, linear regression analysis is performed on data indicating this relationship, a customized stormwater unit is determined for each parcel, the customized stormwater units are summed and a total target stormwater fee revenue is divided by the summed customized stormwater units occurs in succession exactly as described in the claimed invention.  
The closest NPL reference not already mentioned above is “Hawkins” (NPL Reference X of current PTO-892) which teaches a method of determining CN (curve number) values based on data (pgs. 334-342 generally) – however, Hawkins does not do so by expanding a range of curve number values by interpolating parcel area, impervious surface area, and impervious percentage of initial curve numbers as claimed or cure any of the other deficiencies of the prior art above. None of the other previously cited references cure the deficiencies of the prior art above. 
Therefore, for the reasons described above, independent claims 1 and 2 are novel and non-obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628          

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628